Citation Nr: 9934167	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  94-40 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for hepatitis.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left knee injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran reports active service began in December 1965.  
Personnel records show he had 2 years and 2 days active 
service prior to serving from July 1967 to August 1973.  This 
record shows Vietnam service from February to December 1970.  
He also had active service from January 1974 to January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The case was previously before the Board in January 1997.  
Service connection for hay fever was denied.  Service 
connection for tinea was granted.  The remaining issues were 
remanded for medical records and examination of the veteran.  

The Board has directly received additional medical records 
from a service department facility.  These records were not 
considered by the RO.  It is not necessary to return the case 
to the RO because review discloses that they are not relevant 
to the issues at hand.  Cf. 38 C.F.R. § 20.1304 (1999).  The 
Board refers these records to the RO for initial review to 
determine if they raise any additional issues.  

The veteran reported that there were no other pertinent 
medical records.  The examinations were done.  The 
development requested in the Board's remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
While the case was in remand status, the RO granted a 10 
percent rating for the service-connected left knee disorder.  
Unless the highest rating assignable under the applicable 
criteria is granted, the grant of an increased rating does 
not terminate an appeal for a higher rating.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no evidence that the veteran currently has 
hepatitis.  

3.  The residuals of a left knee injury do not result in more 
than slight knee impairment and are not analogous to nor do 
they approximate a moderate knee impairment, dislocation of 
the semilunar cartilage, or limitation of flexion to 30 
degrees or less.  


CONCLUSIONS OF LAW

1.  The claim for service connection for hepatitis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of a left knee injury, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a and 
Codes 5003, 5010, 5257, 5258, 5259, 5260 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hepatitis

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection for hepatitis, the threshold question to 
be answered is whether the appellant has presented evidence 
of a well-grounded claim; that is, one that is plausible.  If 
he has not presented a well-grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of the claim because such additional development 
would be futile.  38 U.S.C.A. § 5107; Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The rating decisions, statement of the case and supplements 
adequately informed the veteran of the lack of evidence to 
support his claim in accordance with 38 U.S.C. 5103 (West 
1991).  The March 1998 rating decision and supplemental 
statement of the case particularly informed the veteran that 
there was no evidence of a current hepatitis disability.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer v. Brown, 
9 Vet. App. 425, 429 (1996).  The veteran has not reported 
that any other pertinent evidence might be available.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In December 
1997, he reported that he had not had any other treatment.  

Service connection can only be granted for a disability.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  This means 
there must be a current disability.  Having had a disease or 
injury in service is not enough, by itself, to support a 
grant of service connection.  There must be a current 
residual disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Further, as a lay witness, the veteran does not 
have the medical expertise to provide evidence of a current 
disability.  A diagnosis from a trained medical professional 
is required.  See Rabideau, Grottveit.  

In this case, there is no diagnosis of a current hepatitis, 
so the claim is not well grounded and must be denied.  

The service medical records do not contain a current 
diagnosis of hepatitis.  On examination in October 1987, a 
physician interpreted abnormal findings as hepatocellular 
dysfunction secondary to abuse of alcohol.  Hepatitis was not 
diagnosed.  On examination for retirement from service, in 
September 1992, it was noted that a liver problem was 
detected on the 1987 examination.  The veteran's abdomen and 
viscera were reported to be normal and there was no diagnosis 
of hepatitis.  

On the March 1993 VA examination, the veteran gave a history 
of liver problems.  It was noted that asymptomatic elevated 
liver enzymes had been documented in the past.  The diagnosis 
was history of elevated liver enzymes, asymptomatic.  There 
was no diagnosis of a current hepatitis disability.  

The veteran was specifically examined for hepatitis residuals 
in July 1997.  The veteran complained of some abdominal 
cramping.  The doctor described the abdomen as essentially 
negative except for slight tenderness along the course of the 
transverse colon.  There was no hepatic tenderness.  The 
liver was not palpable.  The physician reviewed the file and 
noted that there were antibodies consistent with past 
hepatitis A infection.  Hepatitis B antibodies were 
consistent with immunization.  Antibodies against hepatitis C 
were negative.  The doctor ordered additional tests.  After 
reviewing the test results, the doctor expressed the opinion 
that there was no evidence for viral hepatitis.  It was 
commented that hepatitis A rarely, if ever left residual 
chronic hepatitis and there was NO evidence of that in the 
veteran.  

Here, even after physicians specifically examined the veteran 
for residuals, there is no evidence of a current hepatitis 
disability.  Therefore, the claim is not well grounded and 
must be denied.  

The Board has considered the service medical records in light 
of 38 C.F.R. § 3.303(b) (1999).  That regulation provides 
that with chronic disease shown as such in service (or within 
the presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
Chronic.  When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  

The service medical records contain a consultation which 
noted that the veteran had a possible chronic active 
hepatitis versus ethanol induced increased liver function 
tests.  In August and November 1987, there were some elevated 
liver function test results.  On physical examination in 
October 1987, there was a diagnosis of hepatocellular 
dysfunction secondary to abuse of alcohol.  A December 1987 
clinical note reflects consideration of the liver function 
studies and an assessment of minimal elevated liver enzymes 
and no evidence of chronic liver disease.  In December 1991 
the veteran had complaints of chest pain and the studies at 
that time indicated that liver functions were within normal 
perimeters.  

There was no diagnosis in service of a chronic hepatitis.  
Since service, no physician has identified that findings in 
service or continuing symptoms after service as manifesting a 
chronic hepatitis.  See Savage, at 497.  Consequently, there 
is no evidence of a chronic hepatitis as required for 
38 C.F.R. § 3.303(b) to support service connection.  

The service personnel records show service in Vietnam and 
Southwest Asia.  The provisions of 38 U.S.C.A. § 1154 (West 
1991) do not provide assistance in establishing that there is 
a current disability.  Medical evidence is required.  
Cf. Kessel v. West, 13 Vet. App. 9 (1999) (en banc), appeal 
docketed (Fed. Cir.): Arms v. West 12, Vet. App. 188 (1999).  

Residuals of a Left Knee Injury

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected left knee 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).    

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In reaching the 
determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim for a higher rating.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps, at 344.  

In considering the severity of a disability, the Board has 
traced the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2 (1999).  The service medical records show the veteran was 
hospitalized in October and November 1969, following a 
twisting injury to his left knee.  There was moderate 
effusion of the left knee and tenderness over the medial 
collateral ligament.  The diagnosis was partial medial 
collateral ligament tear, left knee.  It was treated with 
traction and casting.  The service medical records show 
complaints of left knee pain on several subsequent occasions.  
A December 1984 service medical record shows a complaint of 
left knee arthralgia, without trauma.  There was no warmth, 
effusion, gross deformity, or ligament instability.  The 
assessment was left knee arthralgia.  The veteran's lower 
extremities were normal and there was no left knee diagnosis 
on the October 1987 examination.  An August 1992 bone scan 
had abnormal uptake in the knees and other joints and the 
conclusion was that the findings were consistent with 
degenerative joint disease/arthritic disease of the large 
joints.  The report of the September 1992 retirement 
examination contains a diagnosis of arthritis of the large 
joints, including the knees.  

On the March 1993 VA examination, the veteran reported a 
trick knee and generalized arthritic complaints.  He gave a 
history of pain and occasional swelling and locking in both 
knees.  In general, the left knee was said to be more 
symptomatic.  Prolonged standing or walking, squatting or 
stooping, and cold or damp weather were reported to 
exacerbate the knee condition.  The examiner found both knees 
had a range of motion from 0 to 140 degrees, without redness, 
heat, swelling, tenderness or instability.  There was a 
positive McMurray's sign on the left.  Left knee X-rays were 
described as essentially negative.  The physician's 
impression was polyarthritis/polyarthralgias secondary to 
degenerative disease and possible meniscus tear, left knee.  

The veteran's knee was examined in August 1997.  His records 
were reviewed by the doctor and discussed at length in the 
report, along with the veteran's current complaints.  
Examination revealed normal standing and alignment of the 
knee.  The passive and active range of left knee motion was 
from 0 to 135 degrees flexion.  There was some discomfort and 
slight patellofemoral crepitation.  There was no redness, 
heat or swelling.  There was tenderness primarily around the 
patellofemoral joint.  There was slight tenderness to 
palpation of the medial and lateral joint lines.  He had 
increased pain with patella compression.  There was a 
slightly positive patella grind test.  Anterior and posterior 
drawer signs were negative.  Lachmann and pivot shift tests 
were negative.  The knee was stable to stress, both medially 
and laterally, in both full extension and 30 degrees flexion.  
The McMurray's sign on the left was equivocal.  He could heel 
and toe walk, squat and arise.  Previous X-rays were 
negative.  The initial impression was residuals of and old 
left knee injury with chondromalacia of the patella and 
possible meniscus tear.  Magnetic resonance imaging (MRI) 
studies were ordered.  These disclosed mild degenerative 
disease in the left knee, intrasubstance degeneration of the 
posterior horn of the medial meniscus, and small knee 
effusion.  There was partial visualization of the anterior 
cruciate ligament.  That was considered most likely secondary 
to partial volume averaging in a normal ligament, and less 
likely due to a tear.  It was suggested that the result be 
correlated for signs and symptoms of anterior cruciate 
ligament laxity.  The physician who examined the veteran read 
the MRI report and noted that that there was no evidence of 
anterior cruciate ligament tear on the physical examination.  
The MRI report diagnosed degenerative disc disease of the 
left knee.  The examining physician felt this referred to 
degenerative joint disease.  The report shows a mild 
osteophytic spur and no other osseous abnormality.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

Other impairment of the knee, recurrent subluxation or 
lateral instability, will be rated as 10 percent disabling 
where slight, 20 percent disabling where moderate, and 30 
percent disabling where severe.  38 C.F.R. Part 4, Code 5257 
(1999).  

In the March 1998 rating decision, the RO assigned a 10 
percent rating for chondromalacia, residuals, left knee 
injury, under Code 5257.  The use of this rating code was 
incorrect.  The VA examinations of 1993 and 1997 clearly 
established that there was no instability.  To be rated under 
Code 5257, there must be subluxation or instability.  See 
Johnson v. Brown, 9 Vet. App. 7,11 (1996); VAOPGCPREC 23-97 
(July 1, 1997).  Since the medical evidence demonstrates that 
the knee is stable, the preponderance of evidence establishes 
that a higher or additional rating under Code 5257 can not be 
granted.  38 U.S.C.A. § 5107(b) (West 1991).  

The evidence shows some arthritic changes and limitation of 
motion.  The 10 percent rating should have been assigned 
under the criteria for limitation of motion.  Where traumatic 
arthritis results in some limitation of motion, a 10 percent 
rating may be assigned.  38 C.F.R. Part 4, Codes 5003, 5010 
(1999).  Those codes specify that any higher ratings must be 
assigned under the specific criteria for the joint involved.  
38 C.F.R. § 4.59 also requires the minimum compensable rating 
for a joint where arthritis results in painful motion.  In 
this case, since there are arthritic changes and a minimal 
limitation of flexion, that would mean a 10 percent rating 
under the criteria for flexion, Code 5260.  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(1999).  

On the March 1993 VA examination, both knees had a range of 
motion from 0 to 140 degrees, without redness, heat, 
swelling, tenderness or instability.  On the August 1997 VA 
examination, the passive and active range of left knee motion 
was from 0 to 135 degrees flexion.  There was some discomfort 
and slight patellofemoral crepitation.  There was no redness, 
heat or swelling.  The doctor specifically considered the 
factors discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and reported that he saw no evidence of weakness, excess 
fatigability, or incoordination.  The veteran had pain with 
increased use, such as prolonged weight bearing, squatting, 
stooping, or going up and down stairs on a repetitive basis.  
As far as flare-ups, he had worsening of his symptomatology 
on occasion after prolong periods of weight bearing.  The 
physician stated the medical opinion that it was not feasible 
to express that in terms of additional limitation of motion 
during one of the flare ups.  It could not be answered with 
any degree of medical certainty and any attempt to do so 
would be resorting to mere conjecture and speculation.  

The next higher rating, based on limitation of flexion would 
require a limitation to approximately 30 degrees from the 
straight leg position.  The limitation here does not 
approximate that degree of limitation.  The medical evidence 
provides the most probative assessment of the knee disability 
and shows no more than a minimal limitation of motion.  The 
preponderance of evidence is against a higher rating based on 
limitation of motion.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 4.7, 4.14, 4.20 (1999).  

There is no evidence of ankylosis ratable under Code 5256.  
There is no evidence of limitation of extension ratable under 
Code 5261.  On the 1993 and 1997 VA examinations, the veteran 
extended his knee fully to the 0 degree position without any 
symptomatology.  38 C.F.R. §§ 4.40, 4.45 (1999).  There is no 
evidence of non-union or malunion of the tibia or fibula 
ratable under Code 5262.  38 C.F.R. § 4.71a (1999).   

A dislocated semilunar cartilage or meniscus, with frequent 
episodes of "locking," pain, and effusion into the joint 
will be rated as 20 percent disabling.   38 C.F.R. Part 4, 
Code 5258 (1999).  The veteran has described episodes of 
locking and effusion; however, these do not have the 
frequency which would approximate or be analogous to the 
criteria under Code 5258.  38 C.F.R. §§ 4.7, 4.20 (1999).  
Neither 1993 nor 1997 VA examination disclosed any objective 
evidence of semilunar cartilage dislocation, knee locking, 
effusion or pain associated with such symptoms.  Again, the 
medical findings provide the most probative evidence of the 
extent of the disability.  The preponderance of evidence 
establishes that the veteran does not have the dislocation, 
locking, effusion or level of pain which would approximate or 
be analogous to the criteria for a 20 percent rating under 
Code 5258.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 4.7, 4.20 (1999).  

A meniscectomy, or removal of a semilunar cartilage, will be 
rated as 10 percent disabling if the residuals are 
symptomatic, otherwise a noncompensable rating will be 
assigned.  38 C.F.R. Part 4, including § 4.31 and Code 5259 
(1999).  The MRI disclosed cartilage abnormalities.  The 
semi-lunar cartilage had not been removed.  Consequently, 
Code 5259 does not apply and does not provide a basis for a 
higher or additional rating.  See also 38 C.F.R. § 4.14 
(1999).  

Genu recurvatum (acquired, traumatic, with weakness and 
insecurity in weight-bearing objectively demonstrated) will 
be rated as 10 percent disabling.  38 C.F.R. Part 4, Code 
5263 (1999).  On the August 1997 VA examination, there were 5 
degrees of recurvatum to 135 degrees flexion.  However, there 
was no evidence of weakness and insecurity in weight-bearing 
objectively demonstrated.  To the contrary, the physician 
reported that the veteran moved with an unremarkable gait and 
had normal standing and alignment of the knee.  The knee was 
stable.  The doctor stated that he found no evidence of 
weakness.  The doctor's report provides the most probative 
evidence as to the genu recurvatum.  The preponderance of 
evidence here establishes that the disability does not 
approximate the manifestations of weakness and insecurity in 
weight-bearing objectively demonstrated required for a 
compensable rating under Code 5263.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.7 (1999).  

The Board has considered all applicable criteria and does not 
find any basis for a higher or an additional rating for the 
service-connected left knee injury residuals.  38 C.F.R. 
§§ 4.7, 4.14, 4.20. 4.40, 4.45, 4.59, 4.71a (1999).  

Extraschedular Rating

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash, at 227.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).




ORDER

Service connection for hepatitis is denied.  An increased 
rating for residuals of a left knee injury is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 


